UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-34709 GLOBAL GEOPHYSICAL SERVICES, INC. (Name of registrant as specified in its charter) DELAWARE 05-0574281 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13927 South Gessner Road Missouri City, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 972-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [x ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [ ] Accelerated filer [x ] Non-accelerated filer [] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [] No [x ] At October 31, 2014, there were 39,695,528 shares of common stock, par value $0.01 per share, outstanding. GLOBAL GEOPHYSICAL SERVICES, INC. Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements 1 CONDENSED CONSOLIDATED BALANCE SHEETS 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 4 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3.Quantitative and Qualitative Disclosures about Market Risk 49 Item 4.Controls and Procedures 49 PART II.OTHER INFORMATION Item 1.Legal Proceedings 50 Item 1A.Risk Factors 50 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3.Defaults Upon Senior Securities 54 Item 4.Mine Safety Disclosures 54 Item 5.Other Information 54 SIGNATURES 56 References in this Quarterly Report on Form 10-Q to “GGS,” “Global Geophysical,” “Global,” the “Company,” ‘‘our company,’’ “we,” “us” or “our” refer to Global Geophysical Services, Inc. and its subsidiaries included in the Condensed Consolidated Financial Statements, except as otherwise indicated or the context otherwise requires. We have made in this Quarterly Report on Form 10-Q, and may from time to time otherwise make in other public filings, press releases and discussions with our management, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 concerning our operations, economic performance and financial condition. Many of the forward-looking statements are located in Part I. Financial Information-Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These forward-looking statements are often accompanied by words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict,” “project,” “continue,” “potential,” “scheduled,” “seek,” “goal,” “may” and similar expressions. These statements include, without limitation, statements about our Bankruptcy Case (as defined below in Part I. Financial Information-Item 1. Financial Statements, in Note 1 Basis of Presentation under “Voluntary Reorganization under Chapter 11”), our ability to meet our short-term liquidity needs, our market opportunity, our growth strategy, competition, expected activities, backlog, future acquisitions and investments, and the adequacy of our available cash resources. We urge you to read these statements carefully and caution you that matters subject to forward-looking statements involve risks and uncertainties, including economic, regulatory, competitive and other factors that may affect our business. For such statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Our actual results in future periods may differ materially from those projected or contemplated within the forward-looking statements as a result of, but not limited to, the factors described under Part I. Financial Information-Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in our Annual Report on Form 10-K for the fiscal year ended December 31, 2013. ii GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash investments Accounts receivable, net Mobilization costs, net Prepaid expenses and other current assets 5,754 6,509 91,310 90,525 MULTI-CLIENT LIBRARY, net PROPERTY AND EQUIPMENT, net GOODWILL INTANGIBLE ASSETS, net DEBT ISSUANCE COSTS, net OTHER ASSETS 452 200 TOTAL ASSETS $
